IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,817


EX PARTE CHARLES HOWARD FRENCH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1018987D IN THE CRIMINAL DISTRICT COURT NUMBER TWO

FROM TARRANT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession with
intent to deliver a controlled substance and sentenced to six years' imprisonment. He did not appeal
his conviction. 
	Applicant contends that his plea was involuntary because the plea agreement cannot be
followed.  
	Based on the State's review of the record and it's response, the trial court determined that
applicant plead guilty pursuant to an agreement that this sentence would run concurrently with a
federal sentence.  The federal judgment requires the federal sentence to begin when the state sentence
expires.  Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 1018987D in the Criminal District Court
Number Two Judicial District Court of Tarrant County is set aside, and applicant is remanded to the
custody of the Sheriff of Tarrant County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: January 16, 2008 
Do Not Publish